United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 06-30171
                          Conference Calendar


HAROLD JOE BLACK,

                                      Plaintiff-Appellant,

versus

FORT WADE CORRECTIONAL CENTER; WARDEN BATSON;
CAPTAIN SAVAGE; SERGEANT COATES,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:05-CV-1125
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Harold Joe Black, Louisiana prisoner # 111111, moves to

proceed in forma pauperis (IFP) to appeal the 28 U.S.C.

§ 1915(e)(2)(B)(i) dismissal as frivolous of his time-barred

civil rights complaint.    Black contends that his civil rights

complaint is not time-barred because (1) the one-year limitations

period was tolled during the pendency of his administrative and

judicial review and (2) he is entitled to equitable tolling

because he did not receive notification of the Louisiana Supreme


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30171
                                  -2-

Court’s August 20, 2004, denial of his writ application until

June 2005.

     By moving for IFP, Black is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).     Black, however, has

not shown that the district court’s time-bar determination

presents a nonfrivolous issue, and he is not entitled to

equitable tolling because he has not shown that he diligently

pursued his legal rights.     Cf. Phillips v. Donnelly, 216 F.3d

508, 511 (5th Cir.), modified on reh’g, 223 F.3d 797 (2000).

In light of the foregoing, Black’s appeal is without arguable

merit and is dismissed.     Baugh, 117 F.3d at 202 n.24; 5TH CIR.

R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g), in addition to the strike

for the district court’s dismissal.     See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).     Black received a third strike

for our dismissal of Black v. Wade Corr. Ctr., No. 02-30625 (5th

Cir. Feb. 19, 2003) (unpublished).     He is therefore barred from

proceeding IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP STATUS DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.